Order entered September 17, 2018




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-18-00585-CV

                     GEORGE CHRISTIAN HERNANDEZ, Appellant

                                               V.

                            JOSE ANGEL CUELLAR, Appellee

                     On Appeal from the 162nd Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. DC-17-17647

                                           ORDER
       The reporter’s record in this appeal has not been filed because appellant has not requested

it. By letter dated August 10, 2018, we directed appellant to file written verification he had

requested the record. See TEX. R. APP. P. 37.3(c). Although we cautioned him that failure to

comply could result in the appeal being submitted without the reporter’s record, he has not

complied. Accordingly, we ORDER the appeal submitted without the reporter’s record. See id.

       As the clerk’s record has been filed, we ORDER appellant to file his brief no later than

October 16, 2018.




                                                      /s/   DAVID EVANS
                                                            JUSTICE